               IN THE UNITED STATES DISTRICT COURT
                   FOR THE DISTRICT OF NEBRASKA

UNITED STATES OF AMERICA,

                   Plaintiff,                           4:19-CR-3011

vs.
                                                  TENTATIVE FINDINGS
DANTE D. WILLIAMS,

                   Defendant.

      The Court has received the second revised presentence investigation
report in this case. The defendant has objected to the presentence report (filing
606) and moved for a downward departure or variance (filing 601).


      IT IS ORDERED:


1.    The Court will consult and follow the Federal Sentencing Guidelines to
      the extent permitted and required by United States v. Booker, 543 U.S.
      220 (2005) and subsequent cases. In this regard, the Court gives notice
      that, unless otherwise ordered, it will:

      (a)   give the advisory Guidelines respectful consideration within the
            context of each individual case and will filter the Guidelines' advice
            through the 18 U.S.C. § 3553(a) factors, but will not afford the
            Guidelines any particular or "substantial" weight;

      (b)   resolve all factual disputes relevant to sentencing by the greater
            weight of the evidence and without the aid of a jury;
     (c)   impose upon the United States the burden of proof on all
           Guidelines enhancements;

     (d)   impose upon the defendant the burden of proof on all Guidelines
           mitigators;

     (e)   depart from the advisory Guidelines, if appropriate, using pre-
           Booker departure theory; and

     (f)   in cases where a departure using pre-Booker departure theory is
           not warranted, deviate or vary from the Guidelines when there is
           a principled reason justifying a sentence different than that called
           for by application of the advisory Guidelines, again without
           affording the Guidelines any particular or "substantial" weight.

2.   The defendant has objected to the presentence report in several respects.
     Filing 606. And the defendant has moved for a downward departure or
     variance (filing 601).

     (a)   First, the defendant suggests that the base offense level for second-
           degree murder might be more "appropriate" than the base offense
           level for first-degree murder. Filing 606 at 1. The Court disagrees.
           The defendant pled guilty to felony murder in violation of 18 U.S.C.
           § 924(j)(1), and the Guidelines clearly provide that the base offense
           level for that crime is found in U.S.S.G. § 2A1.1. In addition, the
           defendant also pled guilty to attempted Hobbs Act robbery—for
           which, through cross-reference, the appropriate Guideline is also §
           2A1.1. See filing 548 at 2-3. It may be appropriate to lower the
           Guidelines range through an adjustment or departure, or vary
           from the Guidelines range, but the Court cannot alter the


                                     -2-
                calculation by beginning with a base offense level for a different
                crime than the one for which the defendant was convicted.

         (b)    Next, the defendant argues that he should receive a role
                adjustment for a minor participant in the offense. Filing 606 at 4.
                U.S.S.G. § 3B1.2 "provides a range of adjustments for a defendant
                who plays a part in committing the offense that makes him
                substantially less culpable than the average participant in the
                criminal activity." Id., cmt. n.3(A). The defendant bears the burden
                of proving he is entitled to a mitigating role adjustment. United
                States v. Salazar-Aleman, 741 F.3d 878, 880 (8th Cir. 2013).
                Specifically, it is the defendant's burden to establish both that he
                is a "minor participant by comparison with other participants and
                by comparison with the offense for which he or she is accountable."
                United States v. Ramirez-Maldonado, 928 F.3d 702, 708 (8th Cir.),
                cert. denied sub nom. Llamas-Delgado v. United States, 140 S. Ct.
                425 (2019). Accordingly, the Court will resolve this objection on the
                evidence from the trial of Tawhyne Patterson and Damon
                Williams,1 and any evidence adduced at sentencing.




1   Because the sentencing process does not carry the same evidentiary protections guaranteed
during a criminal trial, relevant, reliable evidence from a codefendant's trial presided over
by the sentencing judge may be considered in sentencing a defendant even though the
defendant was not present, represented, or able to confront and cross-examine witnesses at
his codefendant's trial. Smith v. United States, 206 F.3d 812, 813 (8th Cir. 2000); see United
States v. Russell, 234 F.3d 404, 409 (8th Cir. 2000); United States v. Fetlow, 21 F.3d 243, 250
(8th Cir. 1994); see also United States v. Gomez-Coronado, 216 F. App'x 615, 617 (8th Cir.
2007); United States v. Simmons, 100 F. App'x 600, 601 (8th Cir. 2004).


                                             -3-
(c)   With respect to criminal history, the defendant argues that no
      criminal history points should be assessed for misdemeanor
      convictions resulting in jail time that, he says, were uncounseled.
      Filing 606 at 5-6; see filing 604; see also Nichols v. United States,
      114 S. Ct. 1921, 1928 (1994). But that's not really the issue. It is
      true that an indigent criminal defendant may not be sentenced to
      a term of imprisonment unless afforded the right to assistance of
      counsel. Scott v. Illinois, 99 S. Ct. 1158, 1162 (1979). And it's also
      true that if an uncounseled conviction is valid under Scott—that
      is, it was uncounseled but didn't result in jail time—it can also be
      used for enhancement purposes. Nichols, 114 S. Ct. at 1928.

      But that's not the only circumstance in which an uncounseled
      conviction may be used for enhancement. Instead, the reasoning of
      Nichols is that "convictions valid when entered—that is, those
      that, when rendered, did not violate the Constitution—retain that
      status when invoked in a subsequent proceeding." See United
      States v. Bryant, 136 S. Ct. 1954, 1965 (2016). That's why the rule
      isn't that uncounseled prior convictions resulting in jail time are
      unavailable for enhancement—rather, the rule is that "a state
      conviction which is uncounseled may be used to enhance a
      sentence as long as counsel was validly waived or was not
      otherwise constitutionally required." United States v. Early, 77
      F.3d 242, 245 (8th Cir. 1996) (emphasis supplied); accord United
      States v. Sinclair, 474 F.3d 1148, 1149 (8th Cir. 2007).

      Here, the evidence adduced by the defendant indicates that for
      each conviction, he was advised of his right to appointed counsel



                                -4-
               and chose to plead guilty. Filing 604-1 at 7; filing 604-2 at 6.2 And
               it's the defendant's burden to show that a prior conviction wasn't
               constitutionally valid in order to prevent its use at sentencing.
               United States v. Dodson, 817 F.3d 607 (8th Cir. 2016). On this
               record, the defendant hasn't met that burden.

         (d)   The defendant's motion for departure or variance is premised on
               the defendant's personal circumstances and the circumstances of
               the offense. See filing 603. The defendant identifies several
               Guidelines provisions which he suggests might be the basis for a
               departure. But having considered the defendant's argument—and
               fully aware of its authority to depart, see United States v. Navarro,
               218 F.3d 895, 897 (8th Cir. 2000)—the Court finds that the
               considerations offered by the defendant are better analyzed under
               § 3353(a), rather than the Guidelines. Accordingly, the Court will
               determine at sentencing whether the defendant's circumstances
               warrant a downward variance. See United States v. Lozoya, 623
               F.3d 624, 625-26 (8th Cir. 2010).

3.       Except to the extent, if any, that the Court has sustained an objection,
         granted a motion, or reserved an issue for later resolution in the
         preceding paragraph, the parties are notified that the Court's tentative
         findings are that the presentence report is correct in all respects.

4.       If any party wishes to challenge these tentative findings, that party
         shall, as soon as possible (but in any event no later than three (3)


2   Nor, in the Court's experience with this defendant, is it surprising that he would have
chosen to waive appointed counsel. E.g. filing 247.


                                            -5-
     business days before sentencing) file with the Court and serve upon
     opposing counsel an objection challenging these tentative findings,
     supported by a brief as to the law and such evidentiary materials as are
     required, giving due regard to the local rules of practice governing the
     submission of evidentiary materials. If an evidentiary hearing is
     requested, such filings should include a statement describing why a
     hearing is necessary and how long such a hearing would take.

5.   Absent timely submission of the information required by the preceding
     paragraph, the Court's tentative findings may become final and the
     presentence report may be relied upon by the Court without more.

6.   Unless otherwise ordered, any objection challenging these tentative
     findings shall be resolved at sentencing.

     Dated this 8th day of June, 2021.


                                          BY THE COURT:



                                          John M. Gerrard
                                          Chief United States District Judge




                                    -6-
